 2 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDIWILLNOT discourage membership in Union de Empleados de Hoteles,Cafes yRestaurantes de Puerto Rico, or in any other labor organization of my employees, bydiscriminating in any manner in regard to hire, tenure,or any other term or conditionof employment,except to the extent permitted by Section 8 (a) (3) of the Act.IWILLoffer to Benito Cotto Torres immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to any seniority or other rightsand privileges,andmake him whole for any loss of pay suffered as a result of thediscrimination against himIWILLNOT in any other manner interfere with, restrain, or coerce my employeesin the exercise of the right to self-organization,to form labor organizations,to join orassist the above-named or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrainfrom any or all such activities,except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condition of employ-ment in conformity with Section 8 (a) (3) of the ActAllmy employeesare free tobecomeor remain,or refrainfrom becomingor remaining,members of any labororganization,except tothe extent above stated.Dated .GABINO MARTINEZ,Proprietor,RestaurantEl Alcazar.This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.POINSETT LUMBER AND MANUFACTURING COMPANY,andINTERNATIONAL UNION OF ELECTRICAL, RADIO,AND MACHINE WORKERS, CIO,Petitioner.Case No.11-RC-534. November 27, 1953SUPPLEMENTALDECISIONAND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election issued bytheBoard herein on July 17, 1953,' an election by secretballotwas conducted on August 7, 1953, under the directionand supervision of the Regional Director for the Eleventh Regionamongthe productionand maintenanceemployees at the Em-ployer's Anderson, South Carolina, plant. Following the elec-tion a tally of ballots was furnished the parties. The tallyshows that, of approximately 301 eligible voters, 275 castballots, of which 139 were for the Petitioner, and 135 wereagainst the Petitioner. There was 1 challenged ballot and 2void ballots.On August 13, 1953, the Employer timely filed objections toconduct of the election and conduct allegedly affecting theresults of the election.2 In accordance with the Rules andiNot reported in printed volumes of Board Decisions.2Other objections of the Employer concerned the challenged ballot and one of the voidballotsThe Regional Director resolved both objections against the Employer and the Em-ployer duly excepted to his findings. We agree with the Employer to the extent that it arguesthat the Regional Director committed an apparent oversight in not resolving the allegedsupervisory status of voter Dunn in the instance of the challenged ballot. We find it unneces-sary to decide that issue nor the issue of the propriety of the Regional Director's ruling with107 NLRB No. 64. POINSETT LUMBER AND MANUFACTURING COMPANY235Regulations of the Board, the Regional Director conducted aninvestigation of these objections and on September 9, 1953,issued and duly served upon the parties his report on objections,finding the objections to be without merit and recommendingthat they be overruled and that the Petitioner be certifiedas the exclusive bargaining representative of the employeesin the appropriate unit. The Employer timely filed exceptionsto the Regional Director's report and a supporting brief.3The Employer asserts that on three different occasionsemployees in the unit were either threatened with physicalviolence or economic loss if they voted against the Petitioneror in the event the Petitioner lost the election.Thus it isalleged that 2 days before the election,as a group of employeeswere sitting in the plant canteen, employee Hembree threatenedemployee Brown with either loss of employment or physicalviolence,depending upon how the Petitioner fared in the elec-tion; that,on the day before the election,employee Templesspoke in profane terms to two female employees,Stone andEvatt, and threatened that they would be without employmentif the Petitioner won the election;and that, on the day of theelection,employeeHawkinsmet employee LeCroy in theplant, pointed a finger at him, and threatened to have "stooges"after him if he, LeCroy,voted in the election.In each instancethe threats were either denied or it was contendedthat theywere made in an exchange of banter.The Regional Directorinhis report concluded it was unnecessary to resolve theconflicting versions as to the alleged threats because thesestatements could not be attributed to the Petitioner as theywere made by rank-and-file employees who were not agentsof the Petitioner.'The Regional Director concluded furtherthat, taken together,these incidents do not reveal a pattern ofconcerted effort by an organized group to intimidate the em-ployees in the election.The Employer,in substance,disputes the finding of lack ofagency, and argues further that the statements themselveswere sufficient to interfere with the election.As to the issueof agency,itiswell established that mere advocacy of thePetitionerby rank-and-file employees does not constitutethem agents of the Petitioners Nor are the activities ofTemples as a paid election-day representative of the Peti-tioner sufficient to hold the Petitioner accountable for thealleged preelection threats made by him to Stone and Evatt,respect to the void ballot in view of our disposition of the other objections and since it is clearthat the number of ballots involved are insufficient to affect the mathematical results of theelection3The Employer's request for oral argument before the Board is hereby denied, as the record,including the exceptions and brief of the Employer,adequately presents the issues and thepositions of the parties.4Temples and others received 5 dollars each from the Petitioner for services renderedin assisting it on the day of the election The Regional Director found that the alleged state-ments were not made in connection with the employees'election-day duties.sSee A Werman & Sons,Inc., 106 N LRB 1215,and cases therein cited. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere, as here, there has been no showing that the threatswere made in connection with these duties.' Accordingly, inview of the foregoing and in absence of evidence that the Peti-tioner either authorized or subsequently ratified the actions ofHembree, Temples, and Hawkins, we find, in agreement withtheRegional Director, that these three employees were notagents of the Petitioner.Nor do we believe that these statements were, in and ofthemselves, sufficient to prevent or to impair a free and un-fettered choice of representatives as contemplated by the Act.As to the conversations in which employees Temples andHawkins were involved, we are satisfied that theywere mereinterchange of banter. T As the Regional Director found,Temples, Stone, and Evatt each knew of the others' attitudeconcerning the Petitioner and the conversation was accom-panied by laughter on the part of Temples and Evatt. The re-port also shows that Hawkins and LeCroy were old and goodfriends, that Hawkins stated that both laughed during theconversation, and that, at one point, LeCroy, in characterizingHawkins' attitude, said he "just didn't know how to take(Hawkins)."As to the canteen incident, we think that, evenassuming a version most favorable to the Employer, thisisolated incident would not be enough to warrant setting theelection aside. 8In its objections and more fully in its brief in support ofexceptions, the Employer contends that the election was heldata time when four eligible voters were on duty with theNationalGuard and were thereby deprived of the right toparticipate in the election. The Regional Director found thatthe Employer knew that these employees would be absent atleast 2 weeks before the election date was set but did notcommunicate this fact to the Regional Director until after theelection in the form of objections thereto. We find, as did theRegional Director, that this objection is untimely. The tallyof ballots shows that a substantial and representative numberof employees voted in the election. Indeed over 90 percent ofthose eligible to cast ballots did so. Under these circumstances,we agree that thereis nomerit in this objection.As we have overruled the Employer's objections becausethey do not raise substantial or materialissuesw-th respectto the election and as it appears from the tally of ballots thatthe Petitioner has secured a majority of the valid votes castin the election, we shall certify the Petitioner as the collective-bar-gaining representative of the employees in the appropriateunit.6See E. I. DuPont de Nemours & Company, Inc. Construction Division, Savannah RiverPlant, 105 NLRB 710.T Like the Regional Director, we do not thereby condone the language used in the Templesincident.8See J. J. Newberry Company, 100 NLRB 84; E I. DuPont de Nemours & Company, Inc.,supr;A.Werman & Sons,Inc., supra BROOKS WOOD PRODUCTS237[The Board certified International Union of Electrical,Radio,and Machine Workers, CIO,as the designated collective-bar-ganing representative of the employees of the Employer in theunit found appropriate in the Decision and Direction of Elec-tion herein.]THOMAS W. BROOKS AND COLLIN BROOKS d/b/a BROOKSWOOD PRODUCTSandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA (UAW-CIO).Case No.7-CA-719. November30, 1953DECISION AND ORDERUpon a charge and amended charge filed by the InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW-CIO, herein called the Union, theGeneral Counsel of the National Labor Relations Board, hereincalled the General Counsel, by the Regional Director for theSeventh Region(Detroit,Michigan),issued a complaint datedDecember 12,1952, against Thomas W. Brooks and CollinBrooks, d/b/a Brooks Wood Products,herein called the Re-spondents,alleging that the Respondents had engaged in andwere engaging in certain unfair labor practices affecting com-merce within the meaning of Section 8 (a) (1) and(3) and Sec-tion2(6)and(7)of the National Labor Relations Act, asamended (61 Stat. 136), herein called the Act. Copies of thecharges, the complaint,and notice of hearing were duly servedupon the' Respondents and the Union.The Respondents dulyfiled their answer, in which they denied the commission ofany unfair labor practices.Pursuant to notice,a hearing was held at West Branch,Michigan,on January 26, 1953, and at Mio, Michigan,on variousdatesbetween January 27 and February 19, 1953, beforeSydney S. Asher, Jr., the Trial Examiner duly designated bythe Chief Trial Examiner.The General Counsel and the Re-spondents were represented by counsel;the Union by its inter-national representative.All parties participated in the hearingand were afforded a full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bear-ing on the issues.On July 6, 1953, the TrialExaminer issued his IntermediateReport, findingthatthe Respondents had engaged in and wereengaging in certain unfair labor practices alleged in thecomplaint,and recommending that they cease anddesistthere-from and take certain affirmative remedial action.Thereafter,the Respondents and the Union filed exceptions to the Inter-mediate Report;the Respondents also filed a supporting brief.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error107 NLRB No. 71.337593 0 - 55 - 17